Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. ALLOWABLE SUBJECT MATTER

	Claims 1- 13 are allowable. The claims are allowable because the cited references do not disclose “wherein the adhesive layer contains SiOCH.sub.3CH.sub.3—CH.sub.2—CH.sub.2—SiCH.sub.3OCH.sub.3OCH.sub.3” with all other limitations in claim 1 and “an adhesive layer disposed between the display panel and the digitizer layer and having a storage modulus of 0.2 MPa or less at −20° C” with all other limitations in claim 13.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


II. INFORMATION DISCLOSURE STATEMENT 


The information disclosure statements filed 03/07/2022 and 08/26/2021, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.





III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sung US 20110005662 in view of Kokaji US 20130081751.

Consider claim 14. Sung discloses a method of manufacturing a display device, comprising: coating an adhesive material in a liquid state on a digitizer layer (see fig 4 liquid adhesive deposited on touch substrate); 
changing the adhesive material into a semi-cured adhesive layer by irradiating ultraviolet rays onto the adhesive material [0027] UV cure liquid adhesive; and 
adhering a protective film to the semi-cured adhesive layer fig 4 top cover glass is laminated to touch substrate using liquid adhesive 406, 
wherein a display panel is disposed on the protective film see fig 4 418 liquid crystal monitor is disposed on protective film 402.
Sung however does not explicitly disclose semi-cured adhesive. 
Kokaji however discloses semi-cured adhesive [0015] semi curing means is used to take a uncured resin state and form a semi cured state and bonding substrates together using the semi-cured resin. [0019] semi curing means has ultraviolet irradiation for irradiating ultraviolet light to cure the resin film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid adhesive of Sung to include semi curing adhesive, as taught by Kokaji, to prevent misalignment from occurring between substrates [0014] 

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung US 20110005662 in view of Kokaji US 20130081751 and further in view of Okamoto et al US 20110156850.

Consider claim 15. Sung as modified by Kokaji disclose the method of claim 14, but do not disclose wherein the adhesive material contains vinylsilane and hydrosilane.
Okamoto however discloses wherein the adhesive material contains vinylsilane and hydrosilane [0010] polymer resin including layer comprising vinylsilane and hydrosilane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid adhesive of Sung as modified by Kokaji to include semi curing adhesive, as taught by Okamoto, to because vinysilane is a coupling agent that promotes adhesion and hydrosilanes are used for deoxygenation. 

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sung US 20110005662 in view of Kokaji US 20130081751 and further in view of Ito et al US 20100134439.

Consider claim 20. Sung as modified by Kokaji disclose the method of claim 15, wherein in the adhering of the protective film to the semi-cured adhesive layer, but does disclose the protective film is adhered to the semi-cured adhesive layer using a pressure sensitive adhesive layer.

Ito however disclose the protective film is adhered to the semi-cured adhesive layer using a pressure sensitive adhesive layer [0013] first substrate is bonded to second substrate with UV curing adhesive and touch panel and second transparent substrate are adhered to each other with pressure sensitive adhesive. See fig 1 32 is UV curing adhesive while 30 is the pressure sensitive adhesive and the display is 10 and touch panel is 16.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sung as modified by Kokaji to include the protective film is adhered to the semi-cured adhesive layer using a pressure sensitive adhesive layer, as taught by Okamoto,  to provide a display device that, even in the event of, the intrusion of air bubbles, or the like when they (substrates) are attached to each other, they can be easily separated from each other with normal human force. Therefore, a display device excellent in repair can be provided [0013].





III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sebastian et al. US 20170177108 discloses manufacturing process of touch screen display device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 09/01/2022Primary Examiner, Art Unit 2692